Citation Nr: 0301952	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  01-09 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a schizoaffective 
disorder.

2.  Entitlement to service connection for a psychosis for the 
purpose of establishing eligibility for treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty during the Vietnam era from 
May 1971 to June 1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefits sought on appeal.

It is noted that the veteran requested a personal hearing 
before a local hearing officer.  He was scheduled for such a 
hearing three times.  The veteran requested that his hearing 
be rescheduled twice, but did not appear for the rescheduled 
hearing in September 2002; he did not request that this 
hearing be rescheduled.  As such, the Board is satisfied that 
the veteran was given every opportunity to present and give 
testimony as requested and that his failure to appear in 
September 2002 constitutes a withdrawal of his request for a 
hearing.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
nervous condition in August 1987.  The veteran was notified 
of this decision and of his appellate rights, but did not 
appeal the denial.

2.  The RO denied reopening of the previously denied claim 
for entitlement to service connection for a nervous condition 
in November 1989.  The veteran was notified of this decision 
and of his appellate rights, but did not appeal the denial.

3.  Evidence submitted since the time of the RO's November 
1989 decision denying reopening of the claim of entitlement 
to service connection for a nervous condition bears directly 
upon the issue at hand and must be considered in order to 
fairly decide the merits of the claim.

4.  The veteran had active service during the Vietnam era and 
was discharged in 1972.  He first sought psychiatric 
treatment in 1982.

5.  The veteran experienced depression, anxiety and a 
possible thought disorder during service, but was not 
diagnosed as having an acquired psychiatric disorder during 
his period of service, within two years of his discharge from 
service, or by May 8, 1977.

6.  The veteran's current neuropsychiatric symptoms did not 
have their origin in military service.


CONCLUSIONS OF LAW

1.  Evidence received since the RO denied reopening of the 
previously denied claim of entitlement to service connection 
for a nervous condition is new and material.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2002).

2.  The decision of the RO in November 1989, denying 
reopening of the veteran's claim of entitlement to service 
connection for a nervous condition, is reopened.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2002).

3.  An acquired psychiatric disorder, including a 
schizoaffective disorder, was not incurred in, aggravated by, 
or developed as a consequence of active service.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).

4.  An active psychosis was not developed within two years 
after the veteran's discharge from service or before May 8, 
1977.  38 U.S.C.A. § 1702 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of the claims on appeal has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA specifically and in detail in a statement of the 
case dated in October 2001.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that the 
veteran was clearly notified of the evidence necessary to 
substantiate his claims and the responsibilities of the 
parties in obtaining evidence.  Under these circumstances, 
the Board finds that the notification requirement of the VCAA 
has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording a 
psychiatric examination.  It appears that all known and 
available medical records relevant to the issues on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  Furthermore, the Board notes that the veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claims.  As noted above, the veteran was given the 
opportunity to testify before an RO hearing officer, but 
failed to appear.  The veteran was also afforded the 
opportunity to testify before a member of the Board, but 
declined to do so.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.  

The veteran served during the Vietnam era and received a 
general discharge in June 1972 following a psychiatric 
evaluation during which he was found to be in a borderline 
state with anxiety, depression and a possible thought 
disorder.  It was noted in the evaluation report that the 
veteran had been experiencing increasing difficulty coping 
with Army life and had been absent without leave (AWOL) for 
twenty-seven days.  Following a complete evaluation, the 
examiner opined that the veteran did not show signs of 
significant emotional illness and, thus, would not qualify 
for a medical discharge.  It was recommended that the veteran 
receive a general discharge as unsuitable for military 
service by reason of poor concentration and thought disorder.  
The examiner reported that the veteran would be followed 
closely until his discharge and prescribed Thorazine.  There 
is no notation in the veteran's service records, however, of 
his being followed by a mental heath care professional for 
the approximately three weeks until his discharge.

The first evidence of post-service mental health treatment is 
dated in March 1983, when the veteran presented for treatment 
for alcohol dependence.  He related having his first and only 
contact with mental health care professionals in 1982 when he 
previously presented for the treatment of alcohol dependence.  
At the time of admission, there was no indication of 
psychosis, perceptual distortions or hallucinations.  The 
veteran was treated and discharged with a diagnosis of 
alcohol dependence. 

Since 1983, the veteran has been hospitalized many times with 
various diagnoses including an Axis I diagnosis of 
schizoaffective disorder.  The veteran was first diagnosed 
with a psychosis during a March 1987 hospitalization; alcohol 
and cannabis dependence were also diagnosed at that time.  
The veteran has also participated in domiciliary programs due 
to his chronic homelessness.

In January 1987, the veteran filed an application for VA 
benefits.  In an August 1987 rating decision, the RO denied 
entitlement to service connection for a nervous condition, 
finding that a borderline state is a constitutional 
abnormality for which disability benefits are not payable.  
The veteran was notified of this decision, but did not 
appeal.  Thus, it became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

The veteran filed a second application for VA benefits in 
June 1989, stating that he had chronic schizophrenia that 
began during service.  In November 1989, the RO declined to 
reopen the previously denied claim as no new and material 
evidence had been submitted showing that the veteran 
developed an acquired psychiatric disorder during service or 
within a presumptive period.  Again, the veteran was notified 
of this decision, but did not appeal.  Consequently, the 
November 1989 RO decision also became final.

In June 1999, the veteran submitted a request to reopen his 
previously denied claim for entitlement to service connection 
for a schizoaffective disorder and also requested that he be 
granted service connection for a psychosis for the purpose of 
obtaining psychiatric treatment.  The RO denied the claim of 
entitlement to service connection for a schizoaffective 
disorder as not well grounded in a January 2000 



rating decision; however, in its statement of the case issued 
in October 2001, the RO implicitly reopened the previously 
denied claim by considering the merits of both of the 
veteran's claims on appeal.  The Board notes at this 
juncture, however, that it is required to address the issue 
of reopening despite the RO's denial of service connection on 
the merits.  See Barnett v. Brown, 83 F.3d 1380 (1996). 

Notwithstanding the finality of a prior adverse decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  "New and material 
evidence" is defined as evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Considering the evidence as outlined above as well as the VA 
examination report discussed below, the Board finds that 
current medical records in which the veteran related a 
history of psychiatric complaints to his period of service 
were interpreted by the RO as new and material.  Thus, even 
though there is no new medical opinion of record linking the 
veteran's current psychiatric symptoms to his period of 
service, the Board will also find the newly submitted 
evidence to be material and consider the claims on appeal on 
the merits.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  If there 
is no evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there must 
be medical evidence that relates a current condition to that 
symptomatology.  Id.  Service connection may also be granted 
on a presumptive basis for certain chronic disease, including 
psychoses, under 38 C.F.R. Section 3.309(a).  That is, 
service connection may be granted under 38 C.F.R. 
Section 3.307(a)(3) if the evidence shows that a psychosis 
manifest to a degree of ten percent or more within one year 
from the date of separation from service.  Additionally, 
service connection may be granted on a presumptive basis for 
treatment purposes only if an active psychosis is shown to 
have developed within two years of discharge from service or, 
for veterans of the Vietnam era, by May 8, 1977.  See 
38 U.S.C.A. § 1702.

The evidence of record clearly shows that the veteran served 
during the Vietnam era and was discharged in 1972.  During 
his service, he experienced difficulty coping with military 
life and exhibited symptoms of anxiety, depression, and a 
possible thought disorder.  He was at no time during his 
service, however, found to have a psychosis and/or an 
acquired psychiatric disorder.  

By the veteran's own account in treatment records, he began 
consuming alcohol as a teenager and began drinking in excess 
following his discharge from service.  It was not until the 
1980's, however, that he sought psychiatric treatment and was 
eventually diagnosed as having a schizoaffective disorder.  
Nowhere in his treatment records is it suggested by a health 
care professional that the veteran's current symptoms are a 
product of his period of active service.



In August 2001, the veteran underwent VA psychiatric 
evaluation and related a history of severe alcohol abuse that 
he had had under control since 1992.  He stated that he had 
been able to return to work on a full-time basis since being 
prescribed medication for a bipolar disorder in January 2001.  
The veteran complained of only infrequent difficulty sleeping 
and depression.  The examiner rendered Axis I diagnoses of 
alcohol dependence in remission and bipolar disorder in 
remission with medication; an Axis II diagnosis of 
personality disorder was also rendered.  Additionally, the 
examiner opined, after a complete review of the veteran's 
medical records, that the current neuropsychiatric symptoms 
did not have their origin in military service.

Thus, following evaluation of the record evidence, the Board 
finds that the veteran may have experienced psychiatric 
symptoms during service, but there is no medical evidence of 
his current symptoms and diagnoses being a result thereof.  
The veteran was not diagnosed as having a psychosis and/or an 
acquired psychiatric disorder during service, within two 
years of discharge from service, or by May 8, 1977.  Although 
the veteran has stated that he believes his current 
psychiatric problems are a result of his experiences during 
service, the Board finds that, standing on their own, the 
statements are not sufficient to establish a relationship 
between a current disability and military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(Laypersons are not competent to offer medical opinions).  
Consequently, the Board hereby denies service connection for 
an acquired psychiatric disorder, including a schizoaffective 
disorder and a psychosis, for both compensation and treatment 
purposes.




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a nervous condition is 
reopened.

Service connection for a schizoaffective disorder is denied.

Service connection for a psychosis for the purpose of 
establishing eligibility for treatment is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

